Citation Nr: 1805041	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-25 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for gynecological disorders other than fibroid tumors, including ovarian cysts, chronic yeast infections, pelvic inflammatory disease, and urinary tract or vaginal infections.

2.  Entitlement to an effective date prior to October 8, 2009, for the grant of service-connection for fibroid tumors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD
				
K. D. Cross, Associate Counsel


INTRODUCTION


The Veteran served on active duty with the United States Army from November 1991 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas, when the Veteran relocated, but has now returned to the Seattle RO.  This claim was remanded by the Board in May 2016 for additional development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2013 hearing held at the RO (Travel Board). A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's gynecological disorders, other than fibroid tumors, were not manifest during active service or within one year following separation from a qualifying period of active service, and are not shown to have developed as a result of an established event, injury, or disease during active service.

2.  The preponderance of the evidence is against a finding that gynecological disorders, other than fibroid tumors, were caused or aggravated by service-connected fibroid tumors or treatment for fibroid tumors.

3.  Fibroid tumors were initially manifested during active service. 

4.  The Veteran separated from active service in June 1996. 

5.  The Veteran submitted an October 2009 claim requesting service connection for fibroid tumors.  The claim was received by VA on October 8, 2009. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for gynecological disorders other than fibroid tumors, including ovarian cysts, chronic yeast infections, pelvic inflammatory disease, and urinary tract or vaginal infections, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for assignment of an effective date prior to October 8, 2009, for service connection for fibroid tumors have not been met. 38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after separation from active service.  38 U.S.C. § 1112 (2201);  38 C.F.R. §§ 3.307, 3.309 (2017). 

A disability that is proximately due to or the result of a service connected disability shall be service-connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In that instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017);  Allen v. Brown, 7 Vet. App. 439 (1995).

The first requirement for any service connection claim is evidence of the presence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Gynecological Disorders

The Veteran contends that she is entitled to service connection for gynecological disorders, as the claimed disability is the result of fibroids that developed during service and subsequent treatment which further aggravated this disorder.  In a September 2010 statement, the Veteran stated that while receiving treatment she was given Goserlin shots which she believe caused or aggravated her gynecological disorders.  The Veteran received a myomectomy in 2001 and a hysterectomy in 2011.

In a July 2016 VA examination, the examiner opined that the Veteran gynecological disorders were not related to service, or caused or aggravated by fibroid tumors.  More specifically, the examiner opined that the urinary tract infections, yeast infections, folliculitis, hidradenitis, and recurrent bumps are not related to active service.  The examiner noted that any given treatment, did not cause or aggravated any of the Veteran's gynecological disorders.  The examination highlighted that while the Veteran's service medical records (SMRs) did note complaints for yeast infections and urinary tract infections, there was no permanent residual or chronic condition documented during or after service.  The October 1995 separation examination noted that there were no pelvic/gynecological complaints and an October 1996 VA examination noted there were no gynecology complaints.

In a May 2017 VA examination, the examiner opined that it is less likely than not that any diagnosed gynecological disorder is related to, caused, or aggravated by the Veteran's service connected fibroid tumors.  The rationale provided was that uterine fibroid tumors are made of benign tissue and that benign tissue found in the uterus cannot cause or aggravate ovarian cyst, vaginal yeast infections, pelvic infections, external genitalia infections, or urinary tract infections.  Next, the examiner opined that the Veteran's gynecological disorders were not related to or aggravated by any treatment the Veteran received for her service connected fibroid tumors, including surgeries.  The rationale provided was that treatments for fibroids include myomectomy or hysterectomy and neither surgical procedure can cause or aggravate ovarian cyst, vaginal yeast infections, pelvic infections, external genitalia infections, or urinary tract infections.  The examination specifically highlighted the Goserline shots received prior to a hysterectomy does not cause or aggravate any of the listed gynecological disorders.

The Board finds that service connection for gynecological disorders other than fibroid tumors, including ovarian cysts, chronic yeast infections, pelvic inflammatory disease, and urinary tract or vaginal infections, on a direct or secondary basis, is not warranted.  While the Veteran has been diagnosed with various gynecological disorders, the Board finds that the preponderance of the evidence is against a finding of a nexus between the disability and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The October 1995 separation examination noted that there were no pelvic/gynecological complaints and an October 1996 VA examination noted there were no gynecology complaints.  The Veteran received treatment for fibroids in 2001 and 2011, and the May 2017 VA examiner expressly opined that the Veteran's gynecological disorders were less likely than not related to treatment received for service connected fibroid tumors prior to their removal.  

The Board has additionally considered whether service connection for gynecological disorders should be granted as a chronic disease.  The Board finds that the Veteran is not entitled to presumptive service connection for gynecological disorders as a chronic disease.  Gynecological disorders are not considered a chronic disease for VA purposes.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).


The Board acknowledges the statements of the Veteran and finds the Veteran competent to report pain and gynecological issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  To the extent that the Veteran herself suggests that her gynecological disorders are directly connected to service or is secondary to treatment received for service-connected disabilities, the Board finds that the Veteran is not competent to offer that etiological opinion.  The evidence does not show that the Veteran has medical training or expertise that would make her competent to provide an opinion on a medical matter such as the etiology of gynecological disorders  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In any event, the Board finds that the opinions of the VA examiners are more persuasive because of the training and expertise of the examiners, their access to and review of the medical record, and their specific consideration of the issues at hand.

Accordingly, the Board finds that the preponderance of the evidence is against a claim for service connection gynecological disorders, to include as secondary to treatment received for service-connected fibroid tumors, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Fibroid Tumors

The Veteran contends that she was diagnosed with fibroid tumors while in service, and as a result she should be service connected back to the date of her original claim for gynecological problems in 1996.  More specifically, the Veteran asserts that a clear and unmistakable error was made when she was denied service connection in 1996 for fibroid tumors.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017).  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b) (2012);  38 C.F.R. § 3.400 (b)(2) (2017).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151 (a) (2017).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  

In June 1996 the Veteran filed a claim of service connection for chronic gynecological problems (vaginal infections, urinary tract infections, yeast infections, and pelvic inflammatory disease).  A December 1996 rating decision denied service connection for chronic gynecological problems to include vaginal infections and pelvic inflammatory disease, urinary tract infections and gastroesophageal reflux disease because the VA examinations found no evidence of a chronic disease related to the prior complaints.  No permanent residual or chronic disability subject to service connection was shown at that time. The Veteran was informed in writing of the adverse decision and appellate rights.  The Veteran did not submit a timely notice of disagreement with that decision and the decision became final.  The Veteran has not specified what error was made in the December 1996 rating decision.

In October 2009 the Veteran submitted a claim to re-open the claim for fibroid tumors; fibroid tumors were not a part of the original June 1996 claim.  The claim for fibroid tumors was granted in May 2016 and in July 2017 was given an effective date of October 8, 2009, the date of which the claim was received.  In August 2013 the Veteran testified that she was diagnosed with fibroid tumors around 1995.  The SMRs do show gynecological complaints.  However, the Veteran did not include a claim for fibroid tumors in the original June 1996 claim.  

Because fibroids were initially manifested during active service and as the Veteran's claims for service connection were received many years after the date of her separation from active service, the Board concludes that the appropriate effective dates for the award of service connection for fibroid tumors is October 8, 2009, the date of receipt of the claim.  38 U.S.C. § 5110 (b)(1) (2012); 38 C.F.R. § 3.400 (b)(2)(i) (2017).


ORDER

Entitlement to service connection for gynecological disorders other than fibroid tumors, including ovarian cysts, chronic yeast infections, pelvic inflammatory disease, and urinary tract or vaginal infections is denied.

Entitlement to an effective date prior to October 8, 2009, for service connection for fibroid tumors is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


